UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Deborah Diane Fletcher, )
)
Plaintiff, )
)
v. ) Civil Action No. 18-2179 (UNA)
)
Grace Jones, )
)
)
Defendant. )
MEMORANDUM OPINION

This matter is before the Court on its initial review of plaintiffs pro se complaint and
application for leave to proceed informal pauperis (IFP). Under the statute governing IFP
proceedings, the Court is required to dismiss a case “at any time” if it determines that the action
is frivolous 28 U.S.C. § 1915(e)(2)(B)(i).

Based on the complaint’s caption, defendant Grace J ones is “Now Known as DC Muriel
Bowser, MAYOR,” and resides in Landover, Maryland. ln the complaint, however, plaintiff
claims that the defendant “is a resident of Philadelphia, PA.” Compl. at 2. Similarly confusing
is plaintiffs purported residence. Although the complaint’s caption lists plaintiff s address as a
residence in Washington, D.C., plaintiff claims that she “is a resident of Miami, Florida, but
present[ly] staying at a Maryland address[.]” Compl. at 2. Regardless, plaintiff sues for
“Slander & Liber,” id. at l, seeks $3 million in monetary damages, and asserts that “both parties
are diverse citizenship.” Ia'. at 2. Plaintiff alleges verbatim:

Defendant has been putting plaintiff through game-rape since she Was 18 years

old during 1968, when plaintiff let home, in Washington, DC, to live With a
suppose-be an aunt on plaintiff-on her mother side; but this aunt Was NO aunt

l

of hers. This aunt was some kind of that one who kill, the birth mother and took
that infant, girl, plaintiff, to a house which that plaintiff grow-up in. During
Wednesday September 19, 2018 night this defendant arrand many white male’s
to be at that house of plaintiff in Maryland, were they stick plaintiff then drag
plaintiff on the floor and rape plaintiff

Compl. at 2.

Complaints premised on fantastic or delusional scenarios or supported wholly by
allegations lacking “an arguable basis either in law or in fact” are subject to dismissal as
frivolous. Neitzke v. Williams, 490 U.S. 3 l9, 325 (1989); see Denlon v. Hernandez, 504 U.S. 25,
33 (1992) (“[A] finding of factual frivolousness is appropriate when the facts alleged rise to the
level of the irrational or the wholly incredible[.]”); Crisafi v. Holland, 655 F.2d 1305, 1307-08
(D.C. Cir. 1981) (“A court may dismiss as frivolous complaints . . . postulating events and
circumstances of a wholly fanciful kind.”). The instant complaint satisfies this standard and

warrants dismissal with prejudice. See Firestone v. Firestone, 76 F.3d 1205, 1209 (D.C. Cir.

1996) (A dismissal with prejudice is warranted upon determining “that ‘the allegation of other

993

facts consistent with the challenged pleading could not possibly cure the deficiency. ) (quoting

Jarrell v. United States Postal Serv., 753 F.2d 1088, 1091 (D.C. Cir. 1985) (other citation

omitted)). A separate Order accompanies this Memorandum Opinion.

 

Date: October 525 ,2018

